PD-0077-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                 Transmitted 8/10/2015 9:30:07 AM
 August 10, 2015                                                                   Accepted 8/10/2015 9:51:27 AM
                                                                                                   ABEL ACOSTA
                                                                                                           CLERK
                                            OFFICE OF
                             STATE PROSECUTING ATTORNEY
                                       P.O. BOX 13046
                                       CAPITOL STATION
                                       AUSTIN, TX 78711
                                        (512) 463-1660
      LISA C. MCMINN                                                            JOHN R. MESSINGER
STATE PROSECUTING ATTORNEY                                             ASST. STATE PROSECUTING ATTORNEY

                                                                               STACEY M. GOLDSTEIN
                                                                       ASST. STATE PROSECUTING ATTORNEY




                                        August 10, 2015


Honorable Abel Acosta
Clerk of the Court
P.O. Box 12308; Capitol Station
Austin, Texas 78711

Re:     PD-0077-14
        Steven Cole v. The State of Texas

Dear Mr. Acosta:

Oral Argument has been granted for the above referenced case. This letter serves as notice that I
will be in attendance to argue on Wednesday, September 16, 2015.

                                             Respectfully Submitted,

                                             /s/Lisa C. McMinn
                                             LISA C. MCMINN
                                             State Prosecuting Attorney
                                             Bar I.D. No. 1380330

                                             P.O. Box 13046
                                             Austin, Texas 78711
                                             information@spa.texas.gov
                                             512-463-1660 (Telephone)
                                             512-463-5724 (Fax)


cc:     Hon. Zan Colson Brown                zan.brown@co.gregg.tx.us
        Hon. Ebb Mobley                      ebbmob@aol.com